Citation Nr: 1825029	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  05-35 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1979 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned in December 2015.  This matter was most recently before the Board in May 2017, where the Board remanded the claim on appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board notes that in a December 2017 statement, the Veteran indicated that he had an X-ray of his neck developed at Riverside Regional Medical Center in April 1996, and requested that such be reviewed in connection with his claim.  While records referencing that X-ray have been obtained from the Riverside Regional Medical Center, the April 1996 X-ray itself does not appear to have been associated with the claims file.  Thus, it appears there are outstanding private treatment records, and a remand is necessary in order to obtain those records and any other outstanding private or VA treatment records.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).


As noted above, the Board previously remanded the claim on appeal in May 2017 for further development, directing the RO in part to obtain an etiology opinion with respect to the Veteran's current cervical spine disorder.  The RO then obtained a June 2017 VA opinion, in which the examiner opined that the Veteran's current neck disability was less likely than not incurred in or caused by military service, stating that while it was possible that the high level physical demand of the Veteran's active duty service contributed to the degeneration of his cervical spine, natural age and post-service laborious occupation had higher predictive value in this case.  In support of that opinion, the examiner referenced in part that the physical demands of the Veteran's post-service police academy training and rookie training would have been as difficult or more difficult than the Veteran's duty while in service, noting that it was very unlikely that he could have tolerated such training with a cervical spine herniated disc.  

However, the Veteran's lay statements with respect to his post-service experience as a police officer appear to contradict the examiner's characterization of the Veteran's post-service activities.  In a March 2016 statement, the Veteran indicated that in 1996 when he noticed symptoms of his neck disability, he was working a traffic point as a police officer and was not exerting himself other than just raising his arms to direct traffic.  In the Veteran's April 2016 VA examination, the examiner noted that the Veteran joined the police force in 1994, and stated that the police academy training was not difficult for him, and again noted that in 1996 when he again began to feel symptoms of his neck condition, he was directing traffic.  Based on the evidence of record, it is unclear as to how the examiner determined that the Veteran's post-service experience as a police officer was as physically demanding or more than his duties in service.  

Therefore, the Board finds that another VA opinion which addresses the above deficiencies is necessary.  See Barr v. Nicholson, 21Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records from the Hampton VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file. 

2.  After securing the necessary releases, attempt to obtain the outstanding X-Ray report from the Riverside Regional Medical Center, or any other outstanding private treatment records identified by the Veteran.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Then, forward the claims file to an appropriate VA clinician who has not previously participated in this case.  After reviewing the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine disability was caused, at least in part, by his military service.

If the examiner determines that a new examination is warranted, then one should be scheduled and the Veteran properly notified.  

The examiner should discuss all evidence in the claims file that is pertinent to the cervical spine claim, including all previous VA examination reports, VA treatment records, and private treatment records.  The examiner should additionally address the Veteran's lay statements of record regarding in-service neck injuries and subsequent continued neck pain and stiffness, particularly in this case where the Veteran's service treatment records prior to 1990 are substantially incomplete.  The examiner should also address whether the Veteran's in-service injuries and his ongoing symptomatology contributed to his development of degenerative disc disease or made the Veteran more susceptible to sustaining the post-service herniated disc in 1996.  

All opinions must be accompanied by a clear rationale.

4.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

